Name: Commission Regulation (EC) NoÃ 927/2008 of 19Ã September 2008 on the issue of import licences for applications lodged during the first seven days of September 2008 under the tariff quota opened by Regulation (EC) NoÃ 1385/2007 for poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy
 Date Published: nan

 20.9.2008 EN Official Journal of the European Union L 252/13 COMMISSION REGULATION (EC) No 927/2008 of 19 September 2008 on the issue of import licences for applications lodged during the first seven days of September 2008 under the tariff quota opened by Regulation (EC) No 1385/2007 for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat (3), and in particular Article 5(6) thereof, Whereas the applications for import licences lodged during the first seven days of September 2008 for the subperiod from 1 October to 31 December 2008 relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged for the subperiod from 1 October to 31 December 2008 under Regulation (EC) No 1385/2007 shall be multiplied by the allocation coefficients set out in the Annex hereto. Article 2 This Regulation shall enter into force on 20 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 309, 27.11.2007, p. 47. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.10.2008-31.12.2008 (%) 1 09.4410 0,781217 2 09.4411 (1) 3 09.4412 0,864805 4 09.4420 1,494472 5 09.4421 6,509981 6 09.4422 1,331328 (1) Not applicable: no licence application has been sent to the Commission.